Exhibit 10.3

 

Aerospace/Defense, Inc.

4838 Jenkins Avenue

North Charleston, SC 29405

Telephone: (843) 744-5174

Facsimile: (843) 747-4092

E-mail: garfinklej@intertechsc.com

 

August 26, 2008

 

John F. Wall, III, Esquire

Vice President, Legal Affairs

Force Protection Industries, Inc.

9601 Highway 78

Ladson, SC  29456

 

Re:                               Amendment to each of the following Leases
between Aerospace/Defense, Inc. (the “Landlord”) and Force Protection
Industries, Inc. and Force Protection, Inc. (collectively, the “Tenant”)
(covering various buildings/sites located at the Landlord’s industrial
development situated in Ladson (Charleston County) South Carolina — extending
the Initial Term from March 31, 2009 to June 30, 2009:

 

1.                                       Fourth Amended and Restated Industrial
Lease (covering certain premises within Building No. 1) effective as of July 1,
2007;

2.                                       Office Lease dated June 1, 2005
(covering a portion of the Office Area in Building No. 1) last amended by First
Amendment to Office Lease effective as of July 1, 2007;

3.                                       Industrial Lease dated July 13, 2004
(covering a portion of Building No. 2) last amended by Fourth Amendment to Lease
effective as of November 1, 2007;

4.                                       Industrial Lease dated September 2,
2003 (covering Building No. 3) last amended by Second Amendment to Lease
effective as of July 1, 2007; and

5.                                       Ground Lease dated February 1, 2007
(covering the Ground Lease on which Building No. 6 has been built) last amended
by First Amendment to Ground Lease effective as of July 1, 2007.

 

(collectively, the “Leases” and individually a “Lease”).

 

Dear Mr. Wall:

 

Pursuant to Section 27K of the Leases (referencing amending each Lease), this
letter, when signed by an authorized representative of each Tenant, shall serve
as an amendment (the “Third Extension Amendment”) to each of the Leases
referenced above (as last amended by Second Extension Amendment dated June 2,
2008).

 

The Initial Term (as that term is defined in each such Lease) is hereby extended
to and will expire on June 30, 2009.

 

For clarification and avoidance of doubt, Section 2 of each Lease (with respect
to extending the terms of each Lease) provides in part that the Tenant may
extend its option to renew by notice in

 

--------------------------------------------------------------------------------


 

writing to the Landlord served at least six (6) months and not more than twelve
(12) months prior to the end of the Initial Term or the then-current Option
Period, as the case may be. Therefore, in order for the Tenant to exercise its
option to extend the Initial Term of each Lease (should the Tenant so desire to
exercise such right(s)) due to expire on June 30, 2009, as provided for in this
Third Extension Amendment, the Tenant must serve a notice in writing upon the
Landlord no later than December 31, 2008.

 

If this Third Extension Amendment or the signature page, as executed, is
transmitted by one party to the other by facsimile transmission or electronic
“pdf” transmission, such transmission shall be deemed an executed original of
this Third Extension Amendment and of such signature.

 

Except as modified by this Third Extension Amendment, the Leases remain
unchanged.

 

If the Tenants agree to the terms and provisions of this Third Extension
Amendment, please have an authorized representative of each Tenant sign below
and thereafter either fax or pdf to me the original hereof.

 

Aerospace/Defense, Inc.

 

 

By:

 /s/ M. Jerry Garfinkle

 

 

M. Jerry Garfinkle

Its:

Senior Vice President

 

 

We agree to the above Third Extension Amendment:

 

Force Protection Industries, Inc.

 

Force Protection, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 /s/ M. Moody

 

By:

 /s/ M. Moody

 

 

 

 

 

Its:

CEO

 

Its:

CEO

 

 

 

 

 

Date:

 8/27/08

 

Date:

8/27/08

 

2

--------------------------------------------------------------------------------